DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2-16 and 18-20 is/are objected to because of the following informalities:  
With respect to claim 2 (1), in line 4 of the claim “the at least one of electrode power supply line” should read “the at least one electrode power supply line.”  Claim(s) 3-16 which either directly or indirectly depend(s) from claim 2 and which inherit issue(s) of claim 2 is/are objected to for the same reason.
With respect to claim 4 (3), in line 3 of the claim “the electrode power supply line” should read “the one electrode power supply line.”
With respect to claim 6 (5), in line 2 of the claim “each of the openings” should read “each opening.”  Claim(s) 7-10 which either directly or indirectly depend(s) from claim 2 and which inherit issue(s) of claim 2 is/are objected to for the same reason.
With respect to claim 7 (6), in line 2 of the claim “the transistors” should read “the plurality of transistors.” 
With respect to claim 8 (6), in line 2 of the claim “”one of the metal traces” should read “the at least one metal trace and in line 3 of the claim “at least one of the metal traces” should read “the at least one metal trace.” Claim(s) 9-10 which either 
With respect to claim 10 (9), “that metal trace” recited in line 5 of the claim should read “the at least one metal trace.”
Regarding claim 18 (17), in lines 4-5 of the claim “at least one of the electrode power supply line” should read “at least one electrode power supply line.”  Claim(s) 19 which either directly or indirectly depend(s) from claim 18 and which inherit issue(s) of claim 18 is/are objected to for the same reason.
With respect to claim 19 (18), in lines 1-2 of the claim “of all the light emitting devices” should read “of the plurality of light emitting devices.” Claim(s) 20 which either directly or indirectly depend(s) from claim 19 and which inherit issue(s) of claim 19 is/are objected to for the same reason.
With respect to claim 20 (19), in line 3 of the claim “the electrode power supply line” should read “the one electrode power supply line.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4, 8-10, 14-15 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
With respect to claim 3 (2), there is insufficient antecedent basis for the limitation “the plurality of electrode power supply line” recited in line 3 of the claim. For the purpose of the examination it will be assumed that “the plurality of electrode power supply line” is referring back to “the at least one electrode power supply line.”  Claim(s) 4, which either directly or indirectly depend(s) from claim 3 and which inherit(s) issue of claim 3 is/are rejected for the same reason.
With respect to claim 8 (6), as currently presented the claim requires “at least one metal trace, and one of the metal trace is taken as one metal portion, wherein one of the openings corresponds to at least a portion of at least one of the metal traces.”  To being with it is unclear if the recited “one of the metal trace” is referring back to the at least one metal trace” or a different metal trace.  Moreover, the scope of the limitation “a metal trace can be taken as one metal portion” is unclear.  Specifically, it is not clear if the metal portion is part of the metal trace or if the metal trace is considered a metal portion.  Lastly, it is unclear as to which portion of the at least one of the metal traces one of the openings corresponds to.  For the purpose of the examination it will be assumed that the at least one metal trace includes one metal portion and that the one of the openings corresponds to the one metal portion.  Claim(s) 9-10, which either directly or indirectly depend(s) from claim 8 and which inherit(s) issue of claim 8 is/are rejected for the same reason.
With respect to claim 9 (8), there is insufficient antecedent basis for the limitations “the at least one metal” recited in lines 1-2 of the claim and “the plurality of openings” recited in line 4 of the claim.  Moreover, it is unclear how the total size of the overlapping area of the plurality of openings corresponding to the at least one metal trace on the base substrate and the orthographic projection of the at least one metal trace on the base substrate can be smaller (i.e. larger than or equal to) than an area of the orthogonal projection of the at least one metal trace on the base substrate.  Finally, the difference between “orthographic projection” and “orthogonal projection” recited in the claim is unclear.  For the purpose of the examination it will be assumed that an orthogonal projection of the openings on the base substrate has an overlapping area with an orthogonal projection of the at least one metal trace and that the total size of the overlapping area is the size of the area of the orthogonal projection of the openings overlapping the orthogonal projection of at least one metal trace.  Claim(s) 10, which either directly or indirectly depend(s) from claim 9 and which inherit(s) issue of claim 8 is/are rejected for the same reason.
With respect to claim 10 (9), there is insufficient antecedent basis for the limitation “the plurality of openings” recited in line 3 of the claim.  Moreover, it is unclear how the total size of the overlapping area of the plurality of openings corresponding to the at least one metal trace on the base substrate and the orthographic projection of the at least one metal trace on the base substrate can be equal to 80% or 90% of an area of the orthogonal projection of the at least one metal trace on the base substrate.  Finally, the difference between “orthographic projection” and “orthogonal projection” recited in the claim is unclear.  For the purpose of the examination it will be assumed 
With respect to claim 14 (12), as currently presented the claim requires that that “the organic insulating layer has a thickness larger than a thickness of the inorganic insulating layer.”  It is unclear, however, how a layer that comprises an organic insulating layer or an inorganic insulating layer can have the organic insulating layer that is thicker than the inorganic insulating layer.  For the purpose of the examination it will be assumed that the at least one insulating layer comprises at least one organic insulating layer and at least one inorganic insulating layer wherein the organic insulating layer has a thickness larger than a thickness of the inorganic insulating layer.
With respect to claim 15 (2), as currently amended the claim requires that “all of the at least one insulating layer correspond to.”  However, it is unclear what is covered by the term “all” and how “all” of the at least one insulating layer corresponds to the first region.  For the purpose of the examination it will be assumed that the at least one insulating layer is present in the first region.
With respect to claim 19 (18), as currently present the claim requires that “all of the electrode power supply line are coupled to the electrode layer.”  There is insufficient antecedent basis for this limitation and it is unclear as to what is considered to be covered by the phrase “all of the electrode power supply line.”  For the purpose of the examination it will be assume that it is the at least one electrode power supply line that is coupled to the electrode layer.  Claim(s) 20, which either directly or indirectly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US 2005/0200270, hereinafter “Kwak,” cited on IDS).
Regarding claim 1, Kwak teaches in Figs. 2A-2B (shown below) and related text, a display panel, the display panel having a display area, the display panel comprising: 
a base substrate (110, Fig. 2B and ¶[0033]); 
a driving circuit (500, Fig. 2B and ¶[0045]) and at least one signal line (410, Fig. 2B and ¶[0046]) on the base substrate (Fig. 2B); and 
(180, Fig. 2B and ¶[0038]) between the driving circuit and the at least one signal line; 
wherein the driving circuit is disposed in a periphery of the display area (Fig. 2A); and 
an orthogonal projection of the at least one of the signal line (410, Fig. 2A) on the base substrate has an overlapping area with an orthogonal projection of the driving circuit (500, Fig. 2B) on the base substrate.  
Regarding claim 2 (1), Kwak further teaches: 
a plurality of light emitting devices (210, 230 and 400, Fig. 2B and ¶¶[0039]-[0042]) disposed in the display area (200, Fig. 2B); 
wherein the at least one signal line (410, Fig. 2B) is at least one electrode power supply line (¶[0046]), and a first electrode (400, Fig. 2B and ¶[0047]) of each of the plurality of light emitting devices is coupled to the at least one electrode power supply line (Fig. 2B); and 
the first electrode is an electrode of the light emitting device  away from the base substrate (where it is noted that the phrase “away from the base substrate” is interpreted as meaning not in contact with the base substrate).  
Regarding claim 3 (2), Kwak teaches wherein the first electrodes of the plurality of light emitting devices are connected to each other to form an electrode layer (400, Fig. 2A and ¶[0042]), and 
the plurality of electrode power supply line are coupled to the electrode layer (Figs. 2A and 2B, electrode power supply line 410 is coupled to the layer 400).  
Regarding claim 11 (2), Kwak teaches wherein the driving circuit, the at least one insulating layer, and the at least one electrode power supply line are sequentially stacked on the base substrate (Fig. 2B).  
Regarding claim 12 (1), Kwak teaches wherein the at least one insulating layer (180, Fig. 2B) comprises: 
at least one of an organic insulating layer or an inorganic insulating layer (¶[0038]).  
Regarding claim 13 (12), Kwak teaches wherein the at least one insulating layer comprises: one organic insulating layer and one inorganic insulating layer, wherein the inorganic insulating layer is disposed adjacent to the driving circuit, and the organic insulating layer is disposed adjacent to the at least one signal line (¶[0038]).  
Regarding claim 15 (2), Kwak teaches 15 wherein the driving circuit has a first region and a second region outside the first region; a metal portion (300, Fig. 2B and ¶[0043]) of the driving circuit is disposed within the first region; 
all of the at least one insulating layer (180, Fig. 2B and ¶[0038]) correspond to the first region.  
Regarding claim 17, Kwak teaches in Figs. 2A and 2B (shown above) a display device (¶¶[0025] and [0033]) comprising a display panel, the display panel having a display area (200, Fig. 2A and ¶[0033]), the display panel comprising: 
a base substrate (110, Fig. 2B and ¶[0033]); 
a driving circuit (500, Fig. 2B and ¶[0047]) and at least one signal line (410, Fig. 2B and ¶[0047]) on the base substrate (110, Fig. 2B); and 
(180, Fig. 2B and ¶[0038]) between the driving circuit and the at least one signal line (Fig. 2B); 
wherein the driving circuit is disposed in a periphery of the display area (Fig. 2A); and 
an orthogonal projection of the at least one of the signal line (410, Fig. 2A) on the base substrate has an overlapping area with an orthogonal projection of the driving circuit (500, Fig. 2B) on the base substrate.  
Regarding claim 18 (17), Kwak further teaches: 
a plurality of light emitting devices (210, 230 and 400, Fig. 2B and ¶¶[0039]-[0042]) disposed in the display area (200, Fig. 2B); 
wherein the at least one signal line (410, Fig. 2B) is at least one electrode power supply line (¶[0046]), and a first electrode (400, Fig. 2B and ¶[0047]) of each of the plurality of light emitting devices is coupled to the at least one electrode power supply line (Fig. 2B); and 
the first electrode is an electrode of the light emitting device  away from the base substrate (where it is noted that the phrase “away from the base substrate” is interpreted as meaning not in contact with the base substrate).  
Regarding claim 19 (18), Kwak teaches wherein the first electrodes of the plurality of light emitting devices are connected to each other to form an electrode layer (400, Fig. 2A and ¶[0042]), and 
all of the electrode power supply line are coupled to the electrode layer (Figs. 2A and 2B, electrode power supply line 410 is coupled to the layer 400).  

Claim(s) 1-2, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagawa et al. (JP2009175389, hereinafter “Sagawa,” cited on IDS (English translation of the reference provided by the applicant is being relied on in all of the rejections)).
Regarding claim 1, Sagawa teaches in Figs. 1-10 and related text, a display panel, the display panel having a display area, the display panel comprising: 
a base substrate (101, Fig. 1 and ¶[0111]); 
a driving circuit (109, Fig. 1 and ¶[0115]) and at least one signal line (515, Fig. 3 and ¶[0116]) on the base substrate (Fig. 3); and 
at least one insulating layer (502b, 503, Fig. 6(2) and ¶¶[0125] and [0132]) between the driving circuit (e.g. Lscan of 109) and the at least one signal line (515, Fig. 6(2)); 
wherein the driving circuit is disposed in a periphery of the display area (Fig. 1); and 
an orthogonal projection of the at least one of the signal line on the base substrate has an overlapping area with an orthogonal projection of the driving circuit on the base substrate (Fig. 6(2)).  
Regarding claim 2 (1), Sagawa further teaches: 
a plurality of light emitting devices (127, Fig. 5B and ¶[0055]) disposed in the display area (102, Fig. 1); 
wherein the at least one signal line (515, Fig. 3) is at least one electrode power supply line (i.e. an electrode supplying power), and a first electrode (508, Figs. 4-4b and ¶[0116]) of each of the plurality of light emitting devices is coupled to the at least one electrode power supply line (Fig. 4B); and 
the first electrode (508, Fig. 4B) is an electrode of the light emitting device  away from the base substrate (where it is noted that the phrase “away from the base substrate” is interpreted as meaning not in contact with the base substrate).  
Regarding claim 5 (2), Sagawa teaches wherein for the at least one electrode power supply line of which the orthogonal projection on the base substrate has the overlapping area with the orthogonal projection of the driving circuit on the base substrate, the at least one electrode power supply line is provided with at least one opening (515a, Figs. 7(2)-7(3) and ¶[0146]), and 
an orthogonal projection of the at least one of the opening on the base substrate has an overlapping area with an orthogonal projection of at least one metal portion of the driving circuit on the base substrate (Figs. 7(2)-7(3)).  
Regarding claim 6 (5), Sagawa teaches wherein the at least one opening (515a, Figs. 7(2)-7(3)) comprises more than one openings (Fig. 7(1)), and the orthogonal projection of each of the openings on the base substrate and the orthogonal projection of the at least one metal portion on the base substrate have the overlapping area (Figs. 7(2)-7(3).  
Regarding claim 8 (6), Sagawa teaches wherein the driving circuit comprises: 
at least one metal trace (e.g. Lscan includes writing scanning line 104WS, ¶[0119]), and one of the metal trace is taken as one metal portion, wherein one of the openings corresponds to at least a portion of at least one of the metal traces (Figs. 7(2)-7(3)).  
Regarding claim 12 (1), Sagawa teaches wherein the at least one insulating layer comprises an inorganic insulating layer (502b, 6(2) and ¶[0125]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claim(s) 3 and 19 above.
Regarding claim(s) 4 (3) and 20 (19), teaching of Kwak was discussed above in the rejection of claim(s) based on the embodiment shown in Figs. 2A and 2B, and further includes wherein the at least one electrode power supply line comprises one electrode power supply line (410, Fig. 2A) and the driving circuit (500, Fig. 2A) is disposed along at least one of the three sides of the electrode layer (Fig. 2A).  
Kwak, however, does not explicitly teach in the embodiment of Figs. 2A-2B that the one electrode power supply line is disposed at three sides of the electrode layer.  (¶¶[0058]-[0059]) as an alternative to the arragnment shown in Fig. 2A in order improve characteristics of the display device (¶[0059]); 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to dispose the one electrode disclosed by Kwak in the embodiment of Figs. 2A-2B, at three sides of the electrode layer as disclosed in the embodiment of Figs. 4A-4B, order improve characteristics of the display device.

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa as applied to claim(s) 6 and 8 above.
Regarding claim 7 (6), teaching of Sagawa was discussed above and includes a teaching of the driving circuit comprising transistors (¶[0055]) where a gate electrode of each transistor of the driving the circuit  is taken as a first metal portion, that a source electrode of each transistor of the driving circuit is taken as a second metal portion, and that a drain electrode of each transistor of the driving circuit is taken as a third metal portion (i.e. since gate, source and drain electrodes are formed of metal material each electrode would necessarily have a metal portion).  Sagawa, also teaches that openings formed in the at least one electrode power supply line (515, Fig. 3) help reduces parasitic capacitance between the at least one power supply line and the underlying wirings (¶¶[0016], [0147]-[0148]).   Thus, while Sagawa does not explicitly teach that that one of the openings corresponds to at least one of the gate electrode, the source 
Regarding claims 9 (8) and 10 (9), teaching of Sagawa was discussed above in the rejection of claim 8 and includes a teaching of at least one metal corresponding to one of a plurality of the openings (Figs. 7(2) and 7(3)) and a teaching that openings formed in the at least one electrode power supply line (515, Fig. 3) help reduce parasitic capacitance between the at least one power supply line and the underlying wirings (¶¶[0016], [0147]-[0148]).  Thus, while Sagawa does not explicitly teach that a total size of the overlapping area of the orthographic projection on the base substrate of the plurality of openings corresponding to the at least one metal trace and the orthographic projection of the least one metal trace on the base substrate, is larger than or equal to -5- 4828-6986-7951.1Atty. Dkt. No. 056946-031420% of an area of the orthogonal projection of the at least one metal trace on the base substrate, as recited in claim 9, or wherein the total size of the overlapping area of the orthographic projection on the base substrate of the plurality of openings corresponding to the at least one metal trace and the orthographic projection of the  at least one metal trace on the base substrate, is equal to 80% or 90% of the area of the orthogonal projection of that metal trace on the base substrate as recited in claim 10, one of ordinary skill find it obvious to have a total size of the overlapping area the orthographic projection on the base substrate of the plurality of openings corresponding In re Aller, 105 USPQ 233 (1955)).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa as applied to claim 12 above and further in view of Kwak (US 2005/0200270, hereinafter “Kwak,” cited on IDS).
Regarding claim 14 (12), teaching of Sagawa was discussed above in the rejection of claim 12 and includes a multi-layer insulating layer (502b, 503, Fig. 7(3)) that includes a first insulting layer (i.e. an inorganic oxide film, 502b and ¶[0125]) that is thinner than the a second insulating layer (505, Fig. 7(3)).  Sagawa, however, does not explicitly teach that the second insulating layer is an organic insulating layer.  
Kwak, in a similar field of endeavor, teaches a multi-layer insulting layer, such as that disclosed by Sagawa that includes an inorganic insulating layer as a lower layer and an organic insulating layer as an upper layer in order to protect or planarize underlying elements (¶ [0038].
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to use an organic insulating layer for the upper insulating layer disclosed by Sagawa as such used would In re Leshin, 125 USPQ 416).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to 2 above and further in view of Choi et al. (US 2020/0176545, hereinafter “Choi”).
Regarding claim 16 (2), teaching of Kwak was discussed above in the rejection of claim 2 and includes a base substrate made of glass.  While Kwak does not explicitly teach that the base substrate is a flexible substrate using flexible substrate in place of a glass substrate is well-known in the art as evidenced by Choi ([0119]-[0120]).  Specifically, Choi, in a similar field of endeavor, teaches that glass and flexible substrates are art recognized equivalents for use in display devices ([0119]-[0120]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to substitute a flexible substrate for the glass substrate disclosed by Kwak as such substrates were art-recognized equivalents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/12/2021